DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Murray on 05/17/20222.

The application has been amended as follows: 
                                                          In the Claims
3.	In claim 1, lines 5-6, replace “a slag plunger configured to move between a home position over the hole and a sanding position above the hole,” with --a slag plunger configured to move between a home position in which the slag plunger is positioned over and covers the hole and a sanding position in which the slag plunger uncovers the hole, --.
In claim 8, rewrite the entire claim as follows: --A method of dispensing sand through a hole in a metal melting furnace and clearing any slag using a swiveling sander with a slag plunger, the method comprising the steps of: moving a swiveling sander in a horizontal arc from a home position to a sanding position over the hole for delivering sand and back again to a home position, wherein the swiveling sander is connected to a rotating cylinder; and moving a slag plunger in a vertical arc from a home position, in which the slag plunger covers the hole and is capable of plunging through the hole and clearing any slag, to the sanding  position, in which the slag plunger exposes the hole, and back again to a home position; wherein the moving of the swiveling sander and the moving of the slag plunger from a home position to a sanding position and back again to the home position is at the same time--.

Allowable Subject Matter
4.	Claims 1-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed for the same reasons as indicated in the previous office action mailed on 02/08/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        
/JESSEE R ROE/Primary Examiner, Art Unit 1759